Citation Nr: 0008499	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
multiple sclerosis, left hemiparesis, upper extremity, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
multiple sclerosis, common peroneal syndrome, left 
hemiparesis, lower extremity, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability evaluation for 
multiple sclerosis, nystagmus with oscillopsia, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for 
multiple sclerosis, trigeminal neuralgia, currently evaluated 
as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
a hearing loss disability, right ear.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty with the United States 
Coast Guard from June 1974 to January 1995. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1995 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection was 
established for multiple sclerosis and a right ear hearing 
loss disability.  The appellant appealed the disability 
evaluation assigned by this rating action. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed.

2.  The appellant's multiple sclerosis, left hemiparesis, 
upper extremity is manifested by weakness and stiffness of 
the left shoulder.  Moderate incomplete paralysis of the left 
upper extremity is not shown. 

3.  The appellant's multiple sclerosis, common peroneal 
syndrome, left hemiparesis, lower extremity is manifested by 
weakness, burning, and fatigue of the left lower extremity 
necessitating the need for assistance while ambulating.  
Severe incomplete paralysis of the left lower extremity is 
not shown.  

4.  The appellant's multiple sclerosis, nystagmus with 
oscillopsia, is currently rated at the 10 percent level which 
is the maximum available in the absence of additional 
disability attributable to his nystagmus.

5.  The appellant's multiple sclerosis, trigeminal neuralgia, 
is manifested by complaints of pain in the face.  Severe 
incomplete paralysis is not shown. 

6.  The appellant's right ear hearing loss disability is 
manifested by average pure tone decibel loss in of 31 
decibels in the right ear and speech recognition of 86 
percent in the right ear.  Average pure tone decibel loss in 
the left ear is 23 decibels and speech recognition is 88 
percent. 

7.  The clinical evidence does not show that the appellant 
has total deafness in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
multiple sclerosis, left hemiparesis, upper extremity, are 
not met.  38 U.S.C.A. §§ 1155, 1160(a) (West 1991); 38 C.F.R. 
§§  4.14, 4.20, 4.124a, Diagnostic Codes 8018, 8513 (1999).

2.  The criteria for an increased disability rating of 20 
percent, but no greater than 20 percent, for multiple 
sclerosis, common peroneal syndrome, left hemiparesis, lower 
extremity, are met.  38 U.S.C.A. §§ 1155, 1160(a) (West 
1991); 38 C.F.R. §§  4.14, 4.20, 4.124a, Diagnostic Codes 
8018, 8521 (1999).

3.  The criteria for an increased disability rating for 
multiple sclerosis, nystagmus with oscillopsia, are not met.  
38 U.S.C.A. §§ 1155, 1160(a) (West 1991); 38 C.F.R. §§  4.14, 
4.20, 4.124a, Diagnostic Codes 6016, 8018 (1999).

4.  The criteria for an increased disability rating for 
multiple sclerosis, trigeminal neuralgia, are not met. 
38 U.S.C.A. §§ 1155, 1160(a) (West 1991); 38 C.F.R. §§  4.14, 
4.20, 4.124a, Diagnostic Codes 8018, 8405 (1999).

5.  The criteria for a compensable evaluation for a right ear 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
1160(a) (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the appellant's claims for increased disability 
ratings are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  He has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the appellant working or seeking work.  38 C.F.R. 
§ 4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 

I.  Multiple Sclerosis

Service connection for multiple sclerosis was established by 
means of a July 1995 rating action as service medical records 
show an inservice diagnosis of this disability.  A 30 percent 
disability rating was assigned effective January 9, 1995, the 
day after the appellant separated from active duty.  The 
appellant appealed this rating action contending that his 
multiple sclerosis was more severe than evaluated and that an 
increased disability rating was warranted.  By means of a 
July 1999 rating action, the 30 percent disability evaluation 
of the appellant's multiple sclerosis was discontinued in 
favor of separate disability evaluations for individual 
manifestations of the appellant's multiple sclerosis as 
disabilities arising from a single disease entity, such as 
multiple sclerosis, are to be rated separately.  38 C.F.R. 
§ 4.25 (1999).  As this does not represent a full grant of 
benefits sought on appeal, the case remains open. 

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8018 (1999), 
a minimum rating of 30 percent is assignable for multiple 
sclerosis.  However, multiple sclerosis, like other 
neurological conditions, is to be rated in proportion to the 
impairment of motor, sensory, or mental function.  
Consideration is to be given to psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, and visceral manifestations with reference to 
the appropriate bodily system of the schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, the rating is to be done by comparison to mild, 
moderate, severe, or complete paralysis of the peripheral 
nerves.  It is noted that when an unlisted condition is 
encountered, it will be permissible to rate that condition 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  See 38 C.F.R. § 
4.20 (1999).

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis," indicates a degree of lost or 
impaired function substantially less than the type for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  38 C.F.R. 
§ 1.124a, Diagnostic Codes 8510-8530 (1999).

A.  Multiple Sclerosis, Left Hemiparesis, Upper Extremity

The appellant's current multiple sclerosis is manifested by, 
inter alia, left hemiparesis of the upper extremity.  This 
manifestation is currently evaluated under Diagnostic Code 
8513 of the Schedule.  Under this criteria a 20 percent 
disability rating contemplates mild incomplete paralysis of 
all radicular peripheral nerve groups.  A 30 percent 
disability evaluation is warranted for moderate incomplete 
paralysis of all radicular peripheral nerves groups involving 
the minor extremity.  A 40 percent disability evaluation is 
warranted for moderate incomplete paralysis of all radicular 
peripheral nerve groups involving the major extremity.  

The evidence shows that the appellant experiences left upper 
extremity pain and stiffness, especially in his left 
shoulder. 

A March 1995 VA general medical examination report indicates 
that the appellant is right handed.  The appellant had 
improved and was feeling much better than he had previously.  
Examination of his upper extremities "failed to reveal any 
abnormalities."  The appellant was able to move both arms in 
all directions without complaints or limitations.  Similarly, 
a March 1995 private medical record from Dr. Steve D. Wheeler 
indicates that the appellant's power was 5/5 with normal 
muscle tone in all limbs.  Reflexes were 2- in the arms.  

A March 1997 VA neurological examination report indicates 
that the appellant has generalized weakness and numbness 
occurring every six weeks.  A diagnosis of left 
hemihypesthesia was rendered.

After a review of the evidence, the Board finds that the 
criteria for an increased disability rating for the 
appellant's left hemiparesis of the upper extremity are not 
met, as moderate incomplete paralysis is not shown.  The 
clinical evidence shows that the appellant, while 
experiencing some fatigue, is able to lift his hands above 
his head and, while his reflexes are somewhat depressed, his 
muscle power and tone are normal. 

In brief, the preponderance of the evidence is against the 
appellant's claim for an increased rating for a disability 
manifested by left hemiparesis of the upper extremity, as the 
diagnostic criteria for an increased rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.124a, 
Diagnostic Codes 8018, 8513 (1999).

In reaching this decision as to the issue of entitlement to 
an increased evaluation for multiple sclerosis, left 
hemiparesis, upper extremity, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
my have on the earning capacity of the appellant.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  

B.  Multiple Sclerosis, Common Peroneal Syndrome, Left 
Hemiparesis, Left Lower Extremity

The appellant's current multiple sclerosis is manifested by, 
inter alia, common peroneal syndrome, with left hemiparesis 
of the lower extremity.  This manifestation is currently 
evaluated under Diagnostic Code 8521 of the Schedule.  Under 
these criteria, a 10 percent disability rating contemplates 
mild incomplete paralysis of foot movements.  A 20 percent 
disability evaluation is warranted when the evidence 
demonstrates moderate incomplete paralysis of foot movements.  
A 30 percent disability evaluation is warranted when the 
evidence shows severe incomplete paralysis of foot movements.  

The evidence shows complaints of weakness, stiffness, burning 
and fatigue in his lower left extremity.  

A March 1995 VA general medical examination report indicates 
that the appellant was able to do straight leg raises using 
both legs.  He was likewise able to flex and extend both 
knees and ankles without complaint and was able to fully bend 
forward.  After some difficulty, he was able to do a full 
squat.  The Romberg maneuver was negative.   

A March 1995 treatment note from Dr. Wheeler indicates that 
the appellant had 5/5 power with some give at the left 
iliopsoas.  Tone was normal in all limbs with no adventitial 
movements.  Reflexes were 2 at the knees with non-sustained 
clonus present in the ankles bilaterally.  His gait showed 
features of spastic paraparesis of the lower extremities and 
he had trouble walking on the left heel.  He also had 
difficulty with tandem.  Romberg was absent.  

An April 1995 treatment record from Dr. Wheeler indicates 
that neurologic examination revealed mild proximal weakness 
in the lower extremities, greater on the left.  

An August 1995 treatment record from Dr. Wheeler indicates 
that the appellant had neurological ups and downs that had 
improved considerably.  The appellant was accepted to law 
school.  Dr. Wheeler indicated that his muscle power was 5/5.

An October 1995 neurological examination report from Dr. 
Bernard Gran indicates that the appellant had 4/5 strength in 
his lower extremities.  However, with repetitive movements he 
fatigues easily.  His gait was slightly wide based and his 
reflexes were 1+ throughout with downgoing toes.  

A December 1995 treatment record from Dr. Wheeler indicates 
that the appellant had spastic paraparesis over the lower 
extremity with 4/5 strength in the left hamstring and normal 
power in the remainder of the left lower extremity.

A January 1996 treatment record from Dr. Wheeler indicates 
normal power in the appellant's legs.  Once the appellant was 
finished with his law school finals, he was able to get rest 
with considerable rapid improvement in function.  Similarly, 
a March 1996 treatment record indicates that neurologic 
examination showed normal power.  

On a January 1996 application for a disabled person parking 
permit, Dr. Jeffrey A. Loman, indicated that the appellant 
was unable to walk 200 feet without stopping to rest and was 
unable to walk without assistance.  Dr. Loman indicated that 
the appellant was severely limited in his ability to walk due 
to an arthritic, neurological, or orthopedic condition.  
 
A July 1996 treatment record from Dr. Wheeler indicates that 
the appellant had been "bothered by numbness below his 
knees" typically lasting for 1-2 hours.  He experienced 
considerable leg weakness varying in severity over 2-3 days 
after missing a single dose of Betaseron.  Neurologic 
examination revealed normal power in his legs with a mild 
right hemiparetic gait.  

A March 1997 VA diseases and injuries of the brain 
examination report indicates that the appellant's reflexes 
were 3+.  His plantars were flexor and no cortical release 
signs were noted.  Romberg's test was positive.  The report 
indicates that the appellant had attacks of weakness and 
fatigue every six weeks. 

A March 1997 VA general medical examination report indicates 
that the appellant had difficulty walking with weak legs.   
His gait was poor, and he ambulated with a limp and use of a 
cane.   

After a review of the evidence, the Board finds that an 
increased disability rating of 20 percent, but no greater is 
warranted for the appellant's common peroneal syndrome, with 
left hemiparesis of the lower left extremity.  To reiterate, 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (1999).  The 
evidence shows that the appellant, while appearing to have 
near normal muscular strength, has considerable fatigue and 
weakness in his left lower extremity.  He is unable to 
ambulate without assistance.  The Board finds that this 
symptomatology more closely approximates a 20 percent 
disability rating.  

Accordingly, an increased disability rating of 20 percent is 
granted for the appellant's common peroneal syndrome, with 
left hemiparesis of the lower left extremity.  A disability 
evaluation in excess of 20 percent is not warranted, as the 
evidence does not show that the appellant experiences severe 
incomplete paralysis of the lower left extremity as his 
muscle strength and power has generally been normal.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.124a, Diagnostic Codes 8018, 8521 (1999).

In reaching this decision as to the issue of entitlement to 
an increased evaluation for multiple sclerosis, common 
peroneal syndrome, left hemiparesis, lower extremity, the 
Board has considered the complete history of the disability 
in question as well as the current clinical manifestations 
and the impact the disability may have on the earning 
capacity of the appellant.  38 C.F.R. §§ 4.1, 4.2 (1999).

C.  Multiple Sclerosis, Nystagmus with Oscillopsia

The appellant's current multiple sclerosis is manifested by, 
inter alia, nystagmus with oscillopsia.  This manifestation 
is currently evaluated under Diagnostic Code 6016 of the 
Schedule.  Under these criteria, a 10 percent disability is 
the maximum schedular rating assignable.  

A private medical examination report from March 1995 
indicates that the appellant complained of episodic 
blurriness in his vision and "shaky" vision.  He wore 
glasses for distances; however, he took them off to read.  
Visual acuity with correction was recorded as 20/20 in the 
right eye and 20/20 in the left eye.  With near vision of J1 
without correction.  External examination revealed horizontal 
nystagmus most noticeable on left gaze; however, in the 
primary position, his eyes appeared normal.  He had no lid 
ptosis and his pupillary responses were normal.  Similarly 
his extraocular movements were full.  Slit lamp examination 
revealed that his lids, lashes, conjunctiva, cornea, anterior 
chamber, iris and lens were normal.  His optical nerves were 
normal and there was no evidence of optic atrophy.  His 
maculae and blood vessels were likewise normal.  The examiner 
opined that appellant's visual fields were essentially normal 
with some very mild testing error.  No therapy was 
recommended.  

As the rating criteria current in effect is the maximum 
allowable under the schedule, the Board accordingly must deny 
the appellant's claim for an increased rating of service 
connection for nystagmus with oscillopsia.  Additionally, the 
Board finds that the evidence does not show that the 
appellant experiences any additional disability resulting 
from his nystagmus.   The Board notes that the record does 
not reflect any request by him that the question of 
entitlement to an increased rating for nystagmus with 
oscillopsia be referred to the RO for consideration by the 
appropriate VA officials as to whether an "extraschedular" 
evaluation under 38 C.F.R. § 3.321(b)(1) (1999) can be 
assigned.  

In reaching this decision as to the issue of entitlement to 
an increased evaluation for multiple sclerosis, nystagmus 
with oscillopsia, the Board has considered the complete 
history of the disability in question as well as the current 
clinical manifestations and the impact the disability my have 
on the earning capacity of the appellant.  38 C.F.R. §§ 4.1, 
4.2 (1999).

D.  Multiple Sclerosis, Trigeminal Neuralgia

The appellant's current multiple sclerosis is manifested by, 
inter alia, trigeminal neuralgia.  This manifestation is 
currently evaluated under Diagnostic Code 8405 of the 
Schedule.  Under these criteria, a 10 percent disability 
rating contemplates moderate incomplete paralysis of the 
trigeminal nerve.  A 30 percent disability evaluation is 
appropriate for severe incomplete paralysis of the trigeminal 
nerve.  

The evidence shows that the appellant developed trigeminal 
neuralgia during active service.  An April 1995 treatment 
record shows a marked increase in the trigeminal neuralgia 
that was successful treated with medication.  

An August 1995 treatment record from Dr. Wheeler indicates 
that the appellant's trigeminal neuralgia had improved 
considerably and that the frequency of attacks was once every 
1-2 weeks with a duration of half an hour.
 
A March 1997 VA diseases and injuries of the brain 
examination report indicates a mild left facial asymmetry 
with definite diminished facial sensation in V1, V2 and V3 on 
the left with a diminished left corneal response.  There was 
no lingual dysfunction and his swallowing was good.  

Based on the evidence, the Board finds that the criteria for 
30 percent disability evaluation for trigeminal neuralgia 
have not been met.  Accordingly, an increased disability 
rating is not warranted.  While the appellant experiences 
pain in his face associated with his trigeminal neuralgia, 
the evidence does not show that severity of this disability 
equates to "severe incomplete paralysis," as contemplated 
by an increased disability rating.  Additionally, while the 
evidence shows a mild facial asymmetry, the evidence does not 
show functional impairment of the tongue or in the 
appellant's ability to swallow.  Based on the evidence, the 
Board must find that any functional impairment resulting from 
the appellant's trigeminal neuralgia is sufficiently 
compensated by the 10 percent rating currently in effect. 

In brief, the preponderance of the evidence is against the 
appellant's claim for an increased rating for trigeminal 
neuralgia, as the diagnostic criteria for an increased rating 
for this disability are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.124a, 
Diagnostic Codes 8018, 8405 (1999).

The Board notes that the record does not reflect any request 
by him that the question of entitlement to an increased 
rating for trigeminal neuralgia be referred to the RO for 
consideration by the appropriate VA officials as to whether 
an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder.  

In reaching this decision as to the issue of entitlement to 
an increased evaluation for multiple sclerosis, trigeminal 
neuralgia, the Board has considered the complete history of 
the disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the appellant.  38 C.F.R. §§ 4.1, 4.2 
(1999).


II.  Right Ear Hearing Loss Disability

Service connection for a right ear hearing loss disability 
was granted by the RO by means of a rating decision rendered 
in July 1995, following a review of the pertinent evidence, 
which included the appellant's service medical records.  A 
noncompensable evaluated was assigned effective January 9, 
1995, the first day after his separation from active duty.  
This rating is now before the Board on appeal as the 
appellant contends that his current right ear hearing loss 
disability is more severe than evaluated.

To reiterate, disability evaluations are based upon the 
average impairment of earning capacity as contemplated by a 
Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (1999).  Evaluations of unilateral 
defective hearing range from noncompensable to 10 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination test together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through XI for profound 
deafness. In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. §§ 4.14, 4.85, 
Part 4 (1999), Diagnostic Codes 6100 to 6101.

In addition, under the provisions of 38 U.S.C.A. § 1160(a) 
(West 1991), where service connection has been established 
for hearing loss involving only one ear, as is the situation 
in this case, and the appellant does not have total deafness 
in both ears, the hearing acuity of the nonservice-connected 
ear is deemed to be normal.  The report of the VA 
audiological examination performed in March 1997 does not 
show that hearing loss in the nonservice-connected left ear 
is of such severity as to comprise total deafness in that 
ear.  On the contrary, average pure tone threshold was 23 in 
the left ear with 88 percent speech recognition.  
Accordingly, under the provision of 38 U.S.C.A. § 1160(a) 
(West 1991), left ear hearing acuity for purposes of this 
appeal is deemed to be normal.

The Board notes that during the pendency of the appellant's 
appeal, the criteria for evaluating hearing impairment were 
amended effective June 10, 1999.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals (Court), has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, the Board will evaluate the 
appellant's symptomatology pursuant to both the criteria in 
effect prior to June 10, 1999, and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the appellant.

The report of the most recent VA audiological examination of 
the appellant's hearing acuity, dated in March 1997, shows 
that the pure tone thresholds were 10, 15, 20, 35, and 55 
decibels in the right ear at 500, 1000, 2000, 3000 and 4000 
hertz.  The average pure tone decibel loss (at 1000, 2000, 
3000 and 4000 hertz) was recorded as 31 in the right ear. 
This report also shows that speech recognition was 86 percent 
in the right ear.  

Under the current criteria set forth in the Schedule, the 
appellant's right ear hearing loss disability is assigned 
Level II as his pure tone threshold in the right ear is less 
than 41 percent and his percentage of speech recognition 
falls in the 84-90 percent range.  38 C.F.R. § 4.85, Table VI 
(1999).  This degree of unilateral hearing loss disability, 
as determined by the Schedule, warrants the assignment of a 
noncompensable evaluation, which is currently in effect.  
38 C.F.R. § 4.85, Table VII; Diagnostic Code 6100 (1999). 

Similarly, under the criteria in effect prior to June 10, 
1999, the appellant's right ear hearing loss disability is 
assigned Level II for as his pure tone threshold in both ears 
is less than 41 percent and his percentage of speech 
recognition falls in the 84-90 percent range, bilaterally.  
38 C.F.R. § 4.87, Table VI (1998).  As with the current 
criteria, this degree of unilateral hearing loss disability 
warrants the assignment of a noncompensable evaluation.  
38 C.F.R. § 4.87; Diagnostic Code 6100 (1998).  

The appellant has asserted that he does not hear in his right 
ear as well as before, and his assertion is credible.  In 
determining the actual degree of disability; however, the 
examination findings are more probative of the degree of 
impairment.  Moreover, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  In this case, the numeric designations produce a 
noncompensable disability evaluation.  38 C.F.R. Part 4 
Diagnostic Code 6100 (1998) (1999). Accordingly, the 
noncompensable evaluation accurately reflects the degree of 
the appellant's right ear hearing impairment.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. Part 4, §§  4.85, 4.87 Diagnostic Code 
6100 (1998) (1999).

The Court has also held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance. Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of the VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995). Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

In reaching this decision as to the issue of entitlement to 
an increased (compensable) evaluation for a right ear hearing 
loss disability, the Board has considered the complete 
history of the disability in question as well as the current 
clinical manifestations and the impact the disability may 
have on the earning capacity of the appellant.  38 C.F.R. §§ 
4.1, 4.2 (1999).  Additionally, as the positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter is not evenly balanced and the 
preponderance of the evidence is against the appellant's 
claim, the resolution of doubt in his favor is not warranted.  
38 U.S.C.A. § 5107(b).


ORDER

An increased disability rating for multiple sclerosis, left 
hemiparesis, upper extremity is denied.  

An increased disability evaluation of 20 percent, but no 
greater, for multiple sclerosis, common peroneal syndrome, 
left hemiparesis, lower extremity is granted, subject to the 
laws and regulations governing the payment of VA benefits.

An increased disability evaluation for multiple sclerosis, 
nystagmus with oscillopsia, is denied.

An increased disability evaluation for multiple sclerosis, 
trigeminal neuralgia, is denied. 

A compensable evaluation for a right ear hearing loss 
disability is denied.  




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


